                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

AARON ECKERT,
    Plaintiff,

       v.                                             No. 3:19-cv-982 (VAB)

OFFICER DANIEL GRADY, et al.,
     Defendants.



                             RULING ON MOTIONS TO AMEND

       Aaron Eckert (“Plaintiff”) is currently incarcerated at Cheshire Correctional Institution.

He has sued Correctional Officer Grady and Lieutenant Richardson for civil rights violations.

Compl., ECF No. 1 (June 24, 2019). Mr. Eckert has filed two motions for leave to amend the

Complaint. First Mot. to Amend, ECF No. 8 (Oct. 4, 2019); Second Am. Compl., ECF No. 9

(Nov. 8, 2019).

       For the reasons set forth below, the second motion is GRANTED and the first motion is

DENIED AS MOOT.

I.     FACTUAL ALLEGATIONS

       The Complaint includes the following allegations regarding the conduct of Officer Grady

and Lieutenant Richardson.

       On November 16, 2016, as Mr. Eckert waited to be transferred from Bridgeport

Correctional Center to MacDougall Correctional Institution (“MacDougall”), Correctional

Officer Grady allegedly removed Mr. Eckert from the holding cell and asked him if he had any

information about other inmates who were involved with gangs. Compl. at 5 ¶¶ 1-2. In response,

Mr. Eckert allegedly cursed at and made nasty comments about Officer Grady and Lieutenant
Papoosha. Id. ¶ 3. Officer Grady allegedly escorted Mr. Eckert back in a holding cell and prison

officials transferred Mr. Eckert to MacDougall later that day. Id. ¶ 4.

       On November 21, 2016, Mr. Eckert allegedly learned that Officer Grady had issued him a

disciplinary ticket for security risk group (“SRG”) affiliation. Id. ¶¶ 5 -6. Prison officials at

MacDougall allegedly placed Mr. Eckert in a cell in the segregation unit pending the disposition

of the disciplinary report. Id. ¶ 8. A correctional officer allegedly subsequently informed Mr.

Eckert that he thought it would be difficult to “beat” the disciplinary ticket because Officer

Grady had issued it based on information provided by another inmate regarding Mr. Eckert’s

membership in a gang. Id. ¶¶ 6-7.

       On December 9, 2016, Mr. Eckert allegedly participated in a disciplinary hearing. Id. ¶

10. Based on information provided by another inmate regarding Mr. Eckert’s membership in a

gang, Lieutenant Richardson, who presided over the hearing as the Disciplinary Hearing Officer,

allegedly found Mr. Eckert guilty of the charge of SRG affiliation. Id.

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 15(a), “A party may amend its pleading once as a

matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(2).

“In all other cases, a party may amend its pleading only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2).




                                                   2
III.   DISCUSSION

       The Defendants have not filed an Answer to the Complaint or a motion to dismiss or to

strike the Complaint or a motion for more definite statement. Thus, Mr. Eckert may file one

amended complaint as matter of right.

       In the first motion to amend, Mr. Eckert seeks to add three new individuals as defendants,

Director of Security Antonio Santiago, Warden Allison Black, and Lieutenant Papoosha, and to

add allegations regarding his readmission to Bridgeport Correctional on January 22, 2019, and

his placement in the restrictive housing unit based on the prior determination by Lieutenant

Richardson that he was a member of an SRG. First Mot. Amend at 2-3.

       Mr. Eckert claims that Warden Black did not provide him with either notice or a hearing

before sending him to a restrictive housing unit. Id. at 3. Mr. Eckert seeks to add Lieutenant

Papoosha as a defendant because he allegedly was involved in gathering information from the

inmate who made a statement regarding Mr. Eckert’s involvement with a gang and Lieutenant

Richardson relied on that inmate’s statement to find Mr. Eckert guilty of the charge of SRG

affiliation. Id. Mr. Eckert, however, provides no factual allegations describing the conduct of

Director of Security Santiago.

       In the second motion to amend, Mr. Eckert seeks to add eight new individuals as

defendants. Those individuals are: Director of Security Antonio Santiago, Warden Allison Black,

Warden Corcella, Counselor Supervisor/SRG Coordinator John Aldi, Lieutenant Daniel

Papoosha, Commissioner Scott Semple, Director of Classification and Population Management

Dave Maiga, and Correctional Officer Martin Martins. Second Mot. Amend at 2, 4-6. In

addition, Mr. Eckert seeks to reassert his claims against Lieutenant Richardson and Officer


                                                 3
Grady regarding the issuance of a disciplinary report on November 21, 2016 and the disciplinary

hearing on December 9, 2016 and to assert new allegations that occurred during the period from

December 27, 2016 to April 4, 2019. Id. at 7-14. These new allegations are related to Mr.

Eckert’s placement in the SRG program, his transfer to different facilities to complete the SRG

program, and his discharge from and readmission to the Department of Correction on multiple

occasions. Id.

       Because the allegations and defendants sought to be added in the first motion to amend

are subsumed in the proposed amended complaint attached to the second motion to amend, the

Court denies the first motion to amend as MOOT.

       The second motion for leave to file an Amended Complaint, however, is GRANTED.

See Rule 15(a)(1)(B), Fed. R. Civ. P.

       The Clerk is directed to docket pages two through twenty-two of the second motion to

amend [ECF No. 9] as the Amended Complaint. In addition, the Clerk shall docket the Exhibits

[ECF No. 13] as exhibits to the Amended Complaint. After docketing, the Court will issue a

separate ruling addressing the allegations in the Amended Complaint.

IV.    CONCLUSION

       The Motion to Amend, [ECF No. 9], is GRANTED. The Clerk is directed to docket

pages two through twenty-two of the second motion to amend, [ECF No. 9], as the

Amended Complaint. In addition, the Clerk shall docket the Exhibits, [ECF No. 13], as exhibits

to the Amended Complaint.

       The following individuals who are named in the Amended Complaint shall be added to

the docket as defendants: Director of Security Antonio Santiago, Warden Allison Black, Warden


                                                4
Corcella, Counselor Supervisor/SRG Coordinator John Aldi, Lieutenant Daniel Papoosha,

Commissioner Scott Semple, Director of Classification and Population Management Dave

Maiga, and Correctional Officer Martin Martins.

       The First Motion to Amend, [ECF No. 8], is DENIED as moot.

          SO ORDERED at Bridgeport, Connecticut this 28th day of February, 2020.

                                           _____________________________
                                           VICTOR A. BOLDEN
                                           UNITED STATES DISTRICT JUDGE




                                              5
